DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
In a preliminary amendment filed 1/27/2021, Applicant amended the specification, cancelled claim 1, and added new claims 2-19.  This amendment is acknowledged.  Claims 2-19 are pending and are currently being examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/27/2021 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  It is further noted that the international search report listed on the IDS has not been separately submitted and therefore it has not been considered.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 2-19 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-18 of prior U.S. Patent No. 10,378,865. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the limitation "the opening" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It appears this should read “the front opening” which has antecedent basis, however there are two openings (front and back) and therefore the claim is unclear as to which opening “the opening” is referencing.  Claim 13 depends from rejected claim 12 and therefore it is also rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2, 7-8, 10-14, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Darton US Pat. No. 1,607,874.
Darton teaches:
In Reference to Claim 2
A disc launching device (manual disc thrower, Fig. 1-7), comprising: 
a handle (elongate handle 1, Fig. 3), comprising; 
a grip end for holding the handle (distal gripping end 1, Fig. 3); 
an attachment end opposite the grip end (proximal attachment end 1” which couples with the near rails formed by 11/6/4/3 and one side of the supports 3/3a); and 
a shaft extending from the grip end to the attachment end (central elongate thinner area 1’ extends between the disc holding attachment end and the gripping distal end, Fig. 3); and 
a disc holder attached to the attachment end of the handle (holders are formed by multiple parts to hold and release discs 12, the holder(s) are attached at the attachment end of the handle 1”, Fig. 1-7), the disc holder comprising; 
a front rail with a top portion and a bottom portion for holding and applying a gripping force to top and bottom surfaces of a disc (a front/near rail is formed by portion 11 which provides grip on a top surface of a loaded disc while the edge of 3 provides a bottom surface to provide force to the bottom surface of a loaded disc with surface 6 providing a gap/side rail surface, Fig. 1, 3, 5); 
a back rail with a top portion and a bottom portion for holding and applying the gripping force to the top and bottom surfaces of the disc (second opposite rail is formed by a top lip 3’ which provides force to a top surface of a loaded disc, a central contact/deflection member 17, and a lower end portion of 3 which provides force to a bottom surface of a loaded disc, Fig. 1, 3, 5); and 
a support member extending between the front rail and the back rail, wherein the attachment end of the handle is coupled with the support member (the central portion of 3 provides a lower support for the central portion of the disc between the pair of rails, Fig. 1-5), 
wherein the front rail and the back rail form a front opening out of which the disc launches when sufficient forward momentum is applied to the disc holder via the handle (the disc is launched out of the forward end opening between the rails, Fig. 4), and 
a back opening through which the disc is loaded into the disc holder (the disc 12 is loaded in a rear opening on the handle side, Fig. 3), and 
wherein the front rail and the back rail, via the at least one support member, are configured to apply an inwardly directed force to the disc, toward a center of the disc, when the disc is held in the disc holder (each rail and the support member collectively provide force to hold the loaded disc 12 in place until launch, Fig. 3).  
In Reference to Claim 7
The disc launching device of claim 2, further comprising an inner deflection member disposed in the front rail, between the top portion and the bottom portion, wherein the inner deflection member deflects outward when the disc is launched (rubber pad 11 forms the top portion contact surface of the front rail which at least minimally deflects as does opposing spring 17) during launch to allow the disc to be launched).  
In Reference to Claim 8
The disc launching device of claim 7, wherein the inner deflection member is removable (11 is adjustable and removable via bolt 9 and nut 14).  
In Reference to Claim 10
The disc launching device of claim 2, wherein the front rail is at least one of longer than or more curved than the back rail (the proximal rail (near 7/8/11) is longer than the distal rail (17) in total length, Fig. 1, 3, 6).  
In Reference to Claim 11
The disc launching device of claim 2, wherein the front rail comprises a deflection member for providing friction between the front rail and the disc to generate spin in the disc when it is thrown (the top surface of the rail 11 is formed of rubber (therefore having at least a minimal amount of deflection, page 1 lines 93-94) and is positionally adjustable to modify the amount of force applied to the disc therefore also modifying the direction and spin when launched).  
In Reference to Claim 12
The disc launching device of claim 11, further comprising an adjustment member disposed on the front rail, for adjusting an amount of holding force applied to the disc with the deflection member and thus adjusting an amount of launching force required to launch the disc out of the opening (adjustment member bolt 9 is lockable via 14 to allow 11 to move position to increase or decrease the force applied to the disc and deflection member, Fig. 1, 4, 7).  
In Reference to Claim 13
The disc launching device of claim 12, wherein the adjustment member comprises an adjustment slider that slides along a top of the front rail from a least force position to a greatest force position (top contact portion 11 of the first rail is adjustable via holes 13 and bolt 9, Fig. 1, 4, 7).  
In Reference to Claim 14
The disc launching device of claim 2, wherein a diameter of the front opening in the disc holder is smaller than a maximum diameter of the disc and is smaller than a diameter of the back opening in the disc holder (the rear opening closer to the handle where disc 12 is loaded is larger to allow for loading than the front opening which is smaller than the disc diameter in order to hold it in the disc holder until launch), and wherein a front end of the front rail deflects to allow the disc to launch out of the front opening when the sufficient forward momentum is applied to the disc launching device (the rubber rail section 11 and the spring 17 deflect to launch the disc out of the front opening, Fig. 4).  
In Reference to Claim 17
The disc launching device of claim 2, wherein the handle extends from the disc holder at an oblique angle relative to a throwing direction of the disc (the disc is thrown slightly offline from the handle axis X along axis Y which is oblique to the handle axis, Fig. 4, page 2, line 66-75).  
In Reference to Claim 18
The disc launching device of claim 2, wherein the at least one support member comprises a top support member that resides over a top surface of the disc when the disc is located in the disc holder (when using the two support rails version (3/3a), support 3 is located over the disc 12a, Fig. 5).  
In Reference to Claim 19
The disc launching device of claim 18, wherein the at least one support member further comprises a bottom support member that resides below a bottom surface of the disc when the disc is located in the disc holder (when using the two supports version (3/3a), the bottom support 3a supports the bottom of the disc 12a, Fig. 1, 5), and wherein the attachment end of the handle is attached only to the top support member (the handle 1 only directly attaches to the top support member 3, Fig. 1).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103a as being unpatentable over Darton as applied to claim 8 above.
In Reference to Claim 9
Darton teaches:
The disc launching device of claim 8, further comprising multiple additional inner deflection member positions, wherein the inner deflection member and the additional inner deflection member positions have different sizes to allow the disc launching device to accommodate differently sized discs (the deflection member 11 is adjustable to provide differently sized release openings to adjust tension and may accommodate slightly different disc diameters).  
Though Darton does not specifically teach using a separate additional member of a different size, the singular adjustable deflection member of Darton accomplishes the same task.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Darton to have formed the deflection member as a second different sized or shaped member as it has been held that constructing a formerly integral structure (singular adjustable member) into various elements (additional deflection members) involves only routine skill in the art (Nerwin v. Erlichman, 168 USPQ 177, 179) and duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
Claim 15 is rejected under 35 U.S.C. 103a as being unpatentable over Darton as applied to claim 14 above.
In Reference to Claim 15
Darton teaches:
The disc launching device of claim 14, wherein the back rail has a curved inner, disc holding surface, and wherein the front rail has a straight inner, disc holding surface (the front rail has a straight side 11 while the back rail portion 17 is curved, Fig. 1, 4).  
Though Darton does not specifically teach the front rail having the curved surface and the back rail having the straight surface, the rails of Darton include the same structural features, only reversed and therefore accomplishes the same task.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Darton to have reversed locations of the the contact surfaces as it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70).
Claims 6 and 16 are rejected under 35 U.S.C. 103a as being unpatentable over Darton as applied to claim 2/15 above.
In Reference to Claims 6 and 16
Darton teaches:
The disc launching device of claim 2/15, wherein an inner surface of each of the front rail and the back rail has an inward facing U-shape (the rails form U-shapes to match the disc surfaces, Fig. 5).  
Though Darton does not specifically teach rails having a V-shaped surface it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Darton to have formed the rail surfaces in a V-shape in order to decrease the frictional contact between the rails and the disc during launch creating a cleaner exit as one of ordinary skill in the art would understand and as it has been held that the configuration of a product is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
Potentially Allowable Subject Matter
Claims 3-5 are additionally objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: in addition to the other claim limitations, the specific limitations of the handle being moveable relative to the disc holder between a loading configuration angled relative to the plane of the disc holder and a throwing configuration in or parallel to the plane of the disc holder and locking means to lock the position of the disc holder is not anticipated by or found obvious by the cited prior art.
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Glass (4,730,595, 4,984,556) teaches a similar disc launcher with two rails, support surface, deflection member, and handle.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419.  The examiner can normally be reached on Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711